DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/09/2022 has been entered.
Response to Amendment
	This Office Action is in response to the amendments filed on March 09, 2022, as directed by the Non-Final Rejection on November 10, 2021. Claims 1 and 25 are amended, claim 10 is canceled. Claim 28 is new. Claims 1, 4-5, 8 and 11-28 are pending in the instant application. The previous rejections under 35 U.S.C 103 are maintained due to Examiner’s response and due to the modified rejection below.
Response to Arguments
Applicant's arguments filed 03/09/2022, regarding the Examiner’s interpretation of claims 1, 23-24 under 35 U.S.C 112(f) have been fully considered but they are not persuasive. “The application of 35 U.S.C 112(f) is driven by the claim language, not by applicant’s intent or mere statements to the contrary included in the specification or made during prosecution” (see MPEP 2181(I)). Furthermore, the limitation must recite sufficient structure without need to resort to other portions of the specification or extrinsic evidence for an adequate understanding of the structure (see MPEP 2181(I)).
Applicant has not presented arguments directed towards the three prong-test analysis previously presented by the Examiner in the last Office Action dated 11/10/2021, and as such the previous interpretation under 35 U.S.C 112(f) is maintained. Applicant is advised to amend the generic placeholders coupled with functional language to add sufficient structure which is capable of performing the recited functions if they do not want to invoke 35 U.S.C 112(f). See MPEP 2181(I) for discussion of the invocation of 35 U.S.C 112(f) being driven by the claim language, rather than in light of the rest of the specification.
.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 4-5, 8, 12-16, 22-28 are rejected under 35 U.S.C. 103 as being unpatentable over Bonney (U.S Publication No. 2006/0237002 A1) in view of Hogg (U.S Publication No. 2017/0140125 A1) and Andersen (U.S Publication No. 2009/0308387 A1).
Regarding claim 1, Bonney discloses a medical evaluation device for evaluating an adherence to a therapy protocol when using an aerosol nebulizer (601) having an aerosol generator (602) for nebulizing a liquid medication according to said therapy protocol (Paragraph 0071, also see Paragraph 0021), said medical evaluation device comprising: 
a communication unit (10), configured to establish a communication connection with a communication device (12/16; Paragraph 0038, the docking station 6 establishes communication with a network server 8 through modules 12/16), said communication connection being configured for: 
- providing first configuration data to a nebulizer control device (100) of said aerosol nebulizer via said communication device (see Paragraph 0038), said first configuration data for configuring said aerosol nebulizer according to said therapy protocol (Paragraph 0038, control messages to the inhaler 2 through the docking station 6, and can be relayed to indicate a variation in the treatment regiment); 
- receiving nebulizing data indicating an operation of said aerosol nebulizer from said communication device (Paragraph 0038, compliance monitoring data from the dispenser, self-test health check data, self-test health status data records, and peak flow rate data may be transmitted to modules 12/16 on the way to the network server 8); 
an evaluation unit (8, see Paragraph 0038-0039, the network server may analyze and assess the data provided from the inhaler), configured to evaluate said adherence to said therapy protocol based on a comparison of said received nebulizing data with respective parameters defined within said therapy protocol (Paragraph 0038, compliance monitoring data, and self-test health check data/data records are transmitted for subsequent analysis through the network server 8); 
wherein said evaluation unit is further configured to generate therapy related feedback data (Paragraph 0039, reminder messages may be displayed to indicate when a dose of medicament should be taken based on the provided data/current treatment regiment).
	Bonney is silent regarding wherein said evaluation unit is further configured to generate an adherence report, the adherence report being an individual inhalation report including one or more of: a status of the inhalation and/or a switch off criterion.
	Hogg teaches wherein said evaluation unit is further configured to generate an adherence report, the adherence report being an individual inhalation report including one or more of: a status of the inhalation (see Paragraph 0092, Fig. 5B and Fig. 5I for example, where individual inhalations over the course of a day are monitored to determine if the inhalation is taken within a specified window of time; A checkmark indicates if the inhalation is taken within the specified time range, which is a status of the inhalation; also see Paragraph 0052 where daily adherence reports may be tracked and further individual patients adherence rates may be compared to other populations; also see Paragraph 0095, 0107 and Fig. 5F, where individual inhalation events are registered with a status based on timings or on dose count in the regimen and may include a single dose per day).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Bonney to have included generating an adherence report, the adherence report being an individual inhalation report including a status of the inhalation, such as that taught by Hogg, in order to provide information on each successful inhalation or individual inhalations that fall within the prescribed regimen (Paragraph 0092, 0052 and 0095; also see Fig. 5B, 5I and 5F).
Bonney is silent regarding wherein the daily adherence rate and/or the cumulative adherence rate is based on valid inhalations having a predefined required minimum duration.
Andersen teaches wherein the daily adherence rate and/or the cumulative adherence rate is based on valid inhalations having a predefined required minimum duration (Paragraph 0026, information relating to whether an inhalation was correct, based on if the duration of the inhalation meets certain requirements, can be used for compliance determination).
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Bonney to have included determining adherence rates based from correct/valid inhalations meeting a duration threshold, such as that taught by Andersen, in order to ensure proper usage of the inhaler is counted for the purposes of documenting compliance (Paragraph 0026).
Regarding claim 4, Bonney discloses the device of claim 1.

Regarding claim 5, Bonney discloses the device of claim 1.
Bonney further discloses wherein the nebulizing data comprise at least one of a nebulization time (Paragraph 0039, the current time/time when dosage is to be taken may be programmed into the inhaler), a fill level of the liquid medication in the reservoir (Paragraph 0037, current dosage amount remaining may be provided), inhalation/exhalation flow/volume/time characteristics of said user (Paragraph 0038, the peak flow rate for inhaler usage may be provided). 
Regarding claim 8, Bonney discloses the device of claim 1.
Bonney further discloses an encryption/decryption unit, said encryption/decryption unit being configured for encrypting said configuration data and for decrypting said nebulizing data (Paragraph 0046, the dispenser memory includes data/algorithms for encrypting/decrypting the data transmitted and received, and may include the use of public/private keys to carry out such encryption or decryption) .  
Regarding claim 12, Bonney discloses the device of claim 1.
Hogg further teaches wherein said evaluation unit is further configured to generate said therapy related feedback data if said daily adherence rate and/or said cumulative adherence rate do not match the respective parameters defined in the therapy protocol (see Paragraph 0080 and Fig. 3C, the evaluation unit may indicate that the cumulative adherence rate is below a desired level for improvement, based upon the value of the previous week in the treatment regiment).
Regarding claim 13, Bonney discloses the device of claim 1.
Bonney further discloses wherein said therapy related feedback data is configured to generate an indication at the nebulizer control device (Paragraph 0039, reminder messages may be displayed to indicate when a dose of medicament should be taken based on the provided data/current treatment regiment).  
Regarding claim 14, Bonney discloses the device of claim 1.

Regarding claim 15, Bonney discloses the device of claim 1.
Bonney further discloses wherein said medical evaluation device is further adapted for evaluating adherence to said therapy protocol when additionally using a diagnosis device (26, for example) for monitoring a state of the respiratory tract and/or a state and/or function of the lung of the patient (Paragraph 0038, 0042 and 0060, the network, in addition to usage data, may be provided with self-assessed health data that provides an indication of how healthy or well the patient feels before/after usage of the inhaler; It is noted that such self-evaluation is reflective of a state of the respiratory tract and/or lung state/function).
Regarding claim 16, Bonney discloses the device of claim 15.
Bonney further discloses wherein said diagnosis device is a device for measuring non-respiratory parameters (see Paragraph 0038 and 0042, the MMI 26 allows for the user to enter in non-respiratory parameters, such as patient feelings or self-health assessments).  
Regarding claim 22, Bonney discloses the device of claim 1.
Bonney discloses a computer program including instructions configured, when executed on one or a plurality of data processors, to cause the data processor or the plurality of data processors to implement a medical evaluation device according to claim 1.  
Regarding claim 23, Bonney discloses the device of claim 1.
Bonney further discloses a system (Fig. 1A/B, also see Fig. 9A/B), comprising: a medical evaluation device according to claim 1; a communication device (12/16; see Paragraph 0038); a nebulizer control device (100); and an aerosol nebulizer (601).  
Regarding claim 24, Bonney discloses the device of claim 23.
Bonney further discloses a diagnosis device (26, see Paragraph 0038 and 0042).
Regarding claim 25, Bonney discloses the device of claim 10.

Regarding claim 26, Bonney discloses the device of claim 25.
Hogg further teaches wherein the individual inhalation report distinguishes individual inhalations (see Paragraph 0008 and Fig. 3D, the individual inhalations are used to determine daily/weekly adherence rates; Additionally it is noted that the adherence analytics records the time/date of every inhalation). 
Regarding claim 27, Bonney discloses the device of claim 25.
Hogg further teaches wherein the individual inhalation report graphically displays an individual adherence per day and a cumulative adherence (see Fig. 3D-E and Paragraphs 0076 and 0081, the graph may display a daily adherence as well as a cumulative adherence).
Regarding claim 28, Bonney discloses the device of claim 25.
Hogg further teaches wherein said evaluation unit is further configured to calculate a daily adherence (see Fig. 3D and Paragraph 0081, the interface may display a summary of the doses taken as well as a daily adherence) rate and/or a cumulative adherence rate (Fig. 3C-E and Paragraph 0080, the interface may also display a cumulative adherence rate over a week) for a defined time period of said therapy protocol (Paragraph 0080, the defined time period may be a week), and wherein the inhalations used for the daily adherence rate and/or the cumulative adherence rate are drug specific (see Paragraph 0052, the inhalations used in the adherence trends may be compared between users of a specific rescue medication) or user specific (see Paragraph 0052, the adherence details can compared between specific populations of users) or study specific (Paragraph 0052, 0076 and Fig. 3E, the study over a the previous and current week may be analyzed and the adherences compared; Examiner notes that a ‘study’ can be .
Claims 11 is rejected under 35 U.S.C. 103 as being unpatentable over Bonney (U.S Publication No. 2006/0237002 A1), as applied to claim 1, in view of Morrison (U.S Publication No. 2016/0325057 A1).
Regarding claim 11, Bonney discloses the device of claim 1.
Bonney further discloses wherein said nebulizing data include respective nebulizing start times and nebulization durations for successive operations of said aerosol nebulizer, and wherein said evaluation unit is further configured to determine whether a required minimum inhalation duration is respectively reached for the successive operations of said aerosol nebulizer.  
Morrison teaches the detection and recording of nebulizing data that includes nebulization durations for successive operations of said aerosol nebulizer (Paragraph 0016, 0018, 0049 and 0121, breath duration may be tracked over several inhaler uses) and wherein an evaluation unit (see Paragraph 0016, compliance monitoring module) is configured to determine whether a required minimum inhalation duration is respectively reached for the successive operations of said aerosol nebulizer (see Paragraph 0016 and 0018, 0049 and 0121, to determine if a successful dose is administered, a minimum predetermined threshold duration must be reached/surpassed).
It would have been obvious to one having ordinary skill in the art before the filing of the instant application to have modified the device of Bonney to include monitoring nebulization durations with the evaluation unit to ensure that the breaths taken by the user complies with one or more requirements, and/or can be reported to practitioners (Paragraph 0016 and 0018).
Claims 17-21 are rejected under 35 U.S.C. 103 as being unpatentable over Bonney (U.S Publication No. 2006/0237002 A1), as applied to claim 1 and 15, in view of Samson (U.S Publication No. 2016/0325058 A1).
Regarding claim 17, Bonney discloses the device of claim 15.
Bonney further discloses wherein said communication connection is further established for:  receiving diagnosis data indicating said state of the respiratory tract and/or said state and/or function of 
Bonney is silent regarding wherein said communication connection is further established for: providing second configuration data for a diagnosis control device of said diagnosis device via said communication device, said second configuration data for configuring said diagnosis device according to said therapy protocol.
However, Samson discloses wherein said communication connection is further established for: providing second configuration data for a diagnosis control device of said diagnosis device via said communication device (see Paragraph 0152, the processor 170 may receive configuration data such as algorithms or thresholds from a clinician to control the diagnostic testing or lung function self-testing to better define acceptable flow rates or volumes), said second configuration data for configuring said diagnosis device according to said therapy protocol (see Paragraph 0152-0153, the thresholds can be set to determine when treatment is necessary).
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Bonney to include providing configuration data for a diagnosis control device for said diagnosis device according to a therapy protocol, such as that taught by Samson, in order to tailor diagnostic testing and to determine when treatment is necessary (Paragraph 0152-0153).
Regarding claim 18, the modified device of Bonney discloses the device of claim 17.
Samson further teaches wherein the second configuration data comprise at least one of respiratory values and non-respiratory values (see Paragraph 0152, the threshold may be changed to a specific respiratory value, such as peak flow rates, expiratory volume, etc.).  
Regarding claim 19, the modified device of Bonney discloses the device of claim 18.
Samson further teaches wherein the respiratory values include respiratory data (Paragraph 0152), an exhalation or inhalation flow (see Paragraph 0152), or an inhalation volume (Paragraph 0152).  
Regarding claim 20, the modified device of Bonney discloses the device of claim 17.

Regarding claim 21, the modified device of Bonney discloses the device of claim 17.
Samson further teaches wherein said medical evaluation device is further configured to use said diagnosis data when adapting said first configuration data for said nebulizer control device (see Paragraph 0153, when the diagnosis data determines improper readings of lung function, the processor may adapt the treatment to require a dosage of medication, or next dose timings or number of doses).  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
	U.S Publication No. 2007/0052544 A1 - inhaler with graphical display of compliance for individual dosages or for cumulative doses over a period of time. Thus, the display is an individual adherence report and shows a status of the inhalation based on the timing or other parameters of the dosage.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS WILLIAM GREIG whose telephone number is (571)272-5378. The examiner can normally be reached Monday - Thursday: 7:30AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kendra Carter can be reached on 571-272-9034. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance 





/THOMAS W GREIG/Examiner, Art Unit 3785                                                                                                                                                                                                        
/JOSEPH D. BOECKER/Primary Examiner, Art Unit 3785